Citation Nr: 0719346	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease, lumbar spine.

2.  Entitlement to a compensable evaluation for cervical 
strain.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active duty service in the Army from January 
1970 to February 1972 and from August 1982 to December 1982.  
He had active duty service in the Air Force from September 
2002 to December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
forward flexion of the cervical spine of 45 degrees, 
extension to 45 degrees, left lateral bending of 45 degrees 
and right lateral bending of 45 degrees.

2.  The veteran's lumbar degenerative disc disease is 
manifested by low back pain radiating from the low back into 
the left leg, forward flexion of the thoracolumbar spine of 
90 degrees with pain, and with incapacitating episodes having 
a total duration of less than six weeks during a one year 
period.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for cervical strain 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71A ; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).

2.  The criteria for an evaluation in excess of 40 percent 
for lumbar degenerative disc disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The RO initially provided the veteran with VCAA notice in 
March 2005.  This notice described the evidence necessary to 
substantiate a claim for an increased rating.  This letter 
explained VA's duty to assist the veteran with the 
development of his claim and specified what types of evidence 
VA would be responsible for obtaining and what type of 
evidence VA would assist the veteran in obtaining.  The 
veteran was advised that he should submit any relevant 
medical records in his possession.  

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that appellants be given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  Thus, the 
Board concludes that the duty to notify has been satisfied 
and any defect with respect to the timing of VCAA notice 
constitutes harmless error.


B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of these claims.  The RO obtained the relevant 
medical records identified by the veteran.    The veteran has 
been afforded VA examinations for the evaluation of the 
disabilities on appeal.  The veteran has not identified any 
outstanding evidence relevant to these claims.  Accordingly, 
the Board finds that the duty to assist has been satisfied in 
this case. 

II.  Analysis of Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. See 38 C.F.R. § 4.40.

With respect to joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  See 38 C.F.R. § 4.45.  
The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).


A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R.
§ 4.1 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran seeks increased ratings for disabilities of the 
cervical and lumbar spine.  The veteran's disability was 
previously rated according to Diagnostic Code 5293, which was 
used to rate intervertebral disc syndrome prior to September 
23, 2002.    The veteran was assigned a 40 percent evaluation 
under that rating code, which applied to severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  

The provisions of VA's Schedule for Rating Disabilities 
pertaining to intervertebral disc syndrome were revised, 
effective September 23, 2002, and other amendments of the 
Schedule, addressing disabilities of the spine, were revised, 
effective September 26, 2003.  

Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under Diagnostic Code 5293.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC 5293 (2006)).  Effective September 26, 2003, VA 
updated the entire section of the rating schedule that 
addresses disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings.  According to that renumbering, Diagnostic Code 5243 
now governs ratings of intervertebral disc syndrome.  See 
Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, DCs 5235-5243 (2006)).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2006).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine. Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician.  Diagnostic Code 5243, 
Note 1.

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine provides for a 40 percent 
rating for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  The General Rating Formula provides for 
a 50 percent rating when there is unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine.

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The veteran had a VA examination in December 2004.  The 
veteran complained of pain that radiated from the left lower 
back into the left lower extremity to the calf and foot.  His 
back pain was exacerbated by sitting, standing, stretching 
and lifting his grandchildren and was alleviated by 
medications, walking and exercise.  He reported pain with 
repetitive motion. 

The veteran reported that he had experienced three 
incapacitating episodes in the previous year that lasted for 
two days each.  The veteran further reported that he had 
missed one week of work in the previous year due to back 
pain.  

On physical examination, the veteran had forward flexion of 
the cervical spine of 45 degrees without pain.  The examiner 
noted left lateral bending and right lateral bending  of the 
cervical spine to 45 degrees without pain.  Left lateral 
rotation and right lateral rotation were 80 degrees without 
pain.  The examiner noted full motor strength and intact 
reflexes in the bilateral upper extremities.  

Examination of the low back revealed tenderness over the left 
posterior superior iliac spine.  There were no muscle spasms.  
Motor examination showed 5/5 strength in all muscle groups on 
the right and all muscle groups on the left, except for 4/5 
strength in the left anterior tibialis.  Sensory was 
decreased to pinprick in the L5 and S1 dermatomes on the left 
and the S1 dermatome on the right.  The veteran had forward 
flexion of the thoracolumbar spine of 90 degrees, with pain 
noted throughout.  Extension was to 30 degrees without pain.  
The examiner noted right and left lateral rotation of 30 
degrees.  Left and right lateral bending were each 30 
degrees.  The examiner noted normal gait.  A report of an MRI 
performed in conjunction with the examination reflects an 
impression of disc dessication and loss of disc height at L4-
5 and L5-S1 and small central disc protrusion at L4-S1.  The 
examiner diagnosed degenerative disc disease at the L4-5 
level with left L5 nerve root signs and symptoms of 
entrapment.

After reviewing the evidence, the Board concludes that a 
compensable rating is not warranted for cervical strain.  The 
2004 VA examination indicates that the veteran has normal 
range of motion of the cervical spine as defined by the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula, a compensable 
rating requires evidence of forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees.  Therefore, the requirements for a compensable 
rating have not been established.

Further, the Board concludes that the evidence does not 
support a rating in excess of 40 percent for lumbar 
degenerative disc disease.  Under the General Rating Formula, 
the next highest rating of 50 percent requires evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  
Under Diagnostic Code 5243, the highest rating of 60 percent 
applies only where the evidence demonstrates incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.   The Board has considered the veteran's 
May 2005 statement, in which he asserts that he was 
incapacitated for more than six weeks in the prior year.  
However, the Board finds that the evidence does not 
substantiate the veteran's assertions.  There is no medical 
evidence in the record that demonstrates that the veteran 
required physician-prescribed bed rest for a period of six 
weeks during a one-year period.  In addition, the Board notes 
the report of the 2004 VA examination, which reflects that 
the veteran reported that he missed one week of work in the 
prior 12 months due to back pain.    

The rating schedule is designed to accommodate changes in 
condition and that the veteran may be awarded different 
evaluations in the future should either of his back 
disability pictures change.  38 C.F.R. § 4.1.  At present, 
however, the above noted evaluations are the most appropriate 
given the medical evidence of record. The Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
there is a preponderance of the evidence against the 
veteran's claims for increased rating, veteran may not be 
afforded the benefit of the doubt.

Finally, the Board notes that the evidence does not reflect 
that the veteran's cervical strain and lumbar degenerative 
disc disease have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand these matters to the RO for 
the procedural actions outlined in 38 C.F.R. 3.321(b)(1) 
(2006) for the assignment of an extraschedular evaluation.




ORDER

A compensable evaluation for cervical strain is denied.

A rating in excess of 40 percent for lumbar degenerative disc 
disease is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


